NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  09-MAR-2021
                                                  09:51 AM
                                                  Dkt. 110 OGMD
                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I

              COUNTY OF MAUI, Plaintiff-Appellee, v.
   RICK MARKHAM; NORTH SHORE MAUI, LLC, Defendants-Appellants,
       JOHN DOES 1-10; JANE DOES 1-10; DOE COMPANIES 1-10;
          DOE PARTNERSHIPS 1-10; DOE CORPORATIONS 1-10;
            AND/OR OTHER DOE ENTITIES 1-10, Defendants


          APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                      (CIVIL NO. 17-1-0000384(2))


           ORDER GRANTING MOTION TO DISMISS THE APPEAL
                   AS TO NORTH SHORE MAUI, LLC
   (By: Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)
          Upon consideration of Defendant-Appellant North Shore
Maui LLC's (North Shore Maui) January 14, 2021 Motion to Dismiss
the Appeal as to North Shore Maui, LLC (Motion), the papers in
support,1 the record, and there being no opposition,
          IT IS HEREBY ORDERED that the Motion is granted, and
the appeal is dismissed as to North Shore Maui.
          DATED: Honolulu, Hawai#i, March 9, 2021.

                                         /s/ Keith K. Hiraoka
                                         Presiding Judge

                                         /s/ Clyde J. Wadsworth
                                         Associate Judge

                                         /s/ Karen T. Nakasone
                                         Associate Judge

      1
         North Shore Maui attached to the Motion a certified copy of an "Order
Granting Motion for Authority to Dismiss the Appeal on Behalf of Debtor North
Shore Maui LLC and Its Sole Member, Rick Markham," filed January 13, 2021, by
the United States Bankruptcy Court, District of Hawaii.